DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1, 23, 65-72, 74-79) in the reply filed on 6/24/2022 is acknowledged.  The traversal is on the ground(s) that there is the apparatus in Group II cannot be used without placing the mandrel. This is not found persuasive because although the examiner does not disagree that the apparatus cannot be used without the mandrel, the apparatus does not require a preform with a manufacturing excess to be placed upon a mandrel.  Furthermore, there are other steps in the method such operating a mandrel work station that are not required by the apparatus.  Secondly, since each group requires a search in different classification as indicated in the previous restriction requirement, there would be a serious burden to the examiner, if both groups are examined together.
Claims 17, 40, 43, 51, 73, 80-84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
The restriction requirement among species has been withdrawn since the applicant states that the species do not mutually exclude or preclude each other, rather, they are complementary to one another.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 70 is objected to because of the following informalities:  Claim 70 recites “composite part” in line 8.  It should be corrected to “the composite part.”  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 74 and 77-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an indexing feature" in line 7.  It is not clear whether the step of “operating a mandrel work station to install an indexing feature” corresponds to the step of “installing an indexing feature into the manufacturing excess” or they are two separate steps.  For examination purpose, the “operating” and the “installing” steps are considered same.  
Claim 74 recites the limitation “the mandrel indexing feature” in line 4.  It is not clear whether this limitation refers to “indexing features” in line 3.  For examination purpose, the limitation in question is considered same as the “indexing features” in line 3.
Claims 77, 78 and 79 recite the limitation “the indexing feature” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether this limitation refers to “indexing features” in line 3.  For examination purpose, the limitation in question is interpreted to be different from the “indexing features” in line 3.  The limitation in question refers to indexing features on the composite part whereas the “indexing features” in line 3 refers to indexing features on the mandrel.
Appropriate corrections are required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 23, 65-67, 70, 72, 74, 78 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engwall et al. (U.S. Patent Publication No. 2004/0217497).
Regarding Claim 1, Engwall teaches a method for preparing a composite part (Fig. 7, 220) for assembly ([0037]: machining or tooling of the composite part … for simplified and precise mounting of hardware component.), the method comprising:
placing a preform (Fig. 7, 220) with a manufacturing excess (Fig. 7, 153) upon a lay-up tool (Fig. 1, 30) ([0044] & [0065]);
hardening the preform into the composite part with a hardened manufacturing excess  (Fig. 7, 153) while still upon the lay-up tool ([0041]: after the part is cured) ([0052]: the preimpregnated resin is cured) ;
installing an indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) into the manufacturing excess prior to demolding from the lay-up tool ([0068]: machining the sacrificial portion (153) & [0071]: drill a plurality of positioning holes. The surface and the holes are used to position and assembly a hardware.); and
operating a lay-up tool work station (Fig. 8, 230 & [0071]: a drill) to install an indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) into the manufacturing excess (Fig. 7, 153) of the composite part (Fig. 7, 220) prior to demolding the composite part from the lay-up tool.
Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacture of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 
Regarding Claim 23, Englwall teaches a method for processing a composite part (Fig. 7, 220), the method comprising:
receiving a lay-up tool (Fig. 1, 30) to which a composite part (Fig. 7, 220) has been molded ([0044]);
processing the composite part (Fig. 7, 220) based on indexing features (Fig. 1, 96, 98, 106) located on the lay-up tool ([0053]-[0055]) (Various features (96, 98, 106) of the support structure (34) are used to position the machine with respect to the composite part.); and
operating a lay-up tool work station (Fig. 8, 230 & [0071]: a drill) to install an indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) into a manufacturing excess (Fig. 7, 153) of the composite part prior to demolding the composite part from the lay-up tool ([0068]: machining the sacrificial portion (153) & [0071]: drill a plurality of positioning holes). 
Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacturing of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 
Regarding Claim 65, Englwall teaches a method for preparing a composite part (Fig. 7, 220) for assembly ([0037]: machining or tooling of the composite part … for simplified and precise mounting of hardware component.), the method comprising:
placing a preform (Fig. 7, 220) with a manufacturing excess (Fig. 7, 153) upon a lay-up tool (Fig. 1, 30) ([0044] & [0065]);
hardening the preform (Fig. 7, 220) into the composite part with a hardened manufacturing excess (Fig. 7, 153) while still upon the lay-up tool ([0041]: after the part is cured) ([0052]: the preimpregnated resin is cured); and
installing an indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) into the manufacturing excess (Fig. 7, 153) prior to demolding from the lay-up tool ([0068]: machining the sacrificial portion (153) & [0071]: drill a plurality of positioning holes. The surface and the holes are used to position and assembly a hardware.), and
indexing a lay-up tool work station (Fig. 8, 230 & [0071]: a drill) to a lay-up tool indexing feature (Fig. 1, 96, 98, 106) at the lay-up tool ([0053]-[0055]) (Various features (96, 98, 106) of the support structure (34) are used to position the machine with respect to the composite part.)
. Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacturing of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 
Regarding Claim 66, Englwall teaches a method for preparing a composite part (Fig. 7, 220) for assembly ([0037]: machining or tooling of the composite part … for simplified and precise mounting of hardware component.), the method comprising:
placing a preform (Fig. 7, 220) with a manufacturing excess (Fig. 7, 153) upon a lay-up tool (Fig. 1, 30) ([0044] & [0065]);
hardening the preform (Fig. 7, 220) into the composite part with a hardened manufacturing excess (Fig. 7, 153) while still upon the lay-up tool ([0041]: after the part is cured) ([0052]: the preimpregnated resin is cured); and
installing an indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) into the manufacturing excess (Fig. 7, 153) prior to demolding from the lay-up tool ([0068]: machining the sacrificial portion (153) & [0071]: drill a plurality of positioning holes. The surface and the holes are used to position and assembly a hardware.),
wherein the indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) installed into the manufacturing excess (Fig. 7, 153) of the composite part is offset from a lay-up tool indexing feature (Fig. 1, 96, 98, 106) ([0053]: since the facing surface of the lay-up tool is offset with respect to the machine tool bed by a known distance, the machined surface (152) would also be offset from the lay-up tool indexing feature such as a set point (98).
Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be used in the aerospace industry as housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacturing of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 
Regarding Claim 67, Englwall teaches a method for preparing a composite part (Fig. 7, 220) for assembly ([0037]: machining or tooling of the composite part … for simplified and precise moutning of hardware component.), the method comprising:
placing a preform (Fig. 7, 220) with a manufacturing excess (Fig. 7, 153) upon a lay-up tool (Fig. 1, 30) ([0044] & [0065]);
hardening the preform (Fig. 7, 220) into the composite part with a hardened manufacturing excess (Fig. 7, 153) while still upon the lay-up tool ([0041]: after the part is cured) ([0052]: the preimpregnated resin is cured); and
installing an indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) into the manufacturing excess (Fig. 7, 153) prior to demolding from the lay-up tool ([0068]: machining the sacrificial portion (153) & [0071]: drill a plurality of positioning holes.),
wherein indexing a lay-up tool work station (Fig. 8, 230 & [0071]: a drill) to a lay-up tool indexing feature (Fig. 1, 96, 98, 106) at the lay-up tool ([0053]-[0055]) comprises inserting a complementary key (sine keys) of the lay-up tool into a corresponding keyway at the lay-up tool work station ([0054].
Englwall does not explicitly teach inserting a complementary key of the mandrel work station into a corresponding keyway at the mandrel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inversely provide sine keys to the lay-up tool work station and a corresponding keyway to the lay-up tool since both approaches would provide the same resulting effect of accurately positioning the lay-up tool on the la-up work station.
Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacturing of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 
Regarding Claim 70, Englwall teaches a method for preparing a composite part (Fig. 7, 220) for assembly ([0037]: machining or tooling of the composite part … for simplified and precise moutning of hardware component.), the method comprising:
placing a preform (Fig. 7, 220) with a manufacturing excess (Fig. 7, 153) upon a lay-up tool (Fig. 1, 30) ([0044] & [0065]);
hardening the preform (Fig. 7, 220) into the composite part with a hardened manufacturing excess (Fig. 7, 153) while still upon the lay-up tool ([0041]: after the part is cured) ([0052]: the preimpregnated resin is cured); and
installing an indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) into the manufacturing excess (Fig. 7, 153) prior to demolding from the lay-up tool [0068]: machining the sacrificial portion (153) & [0071]: drill a plurality of positioning holes. ([0068]: machining the sacrificial portion (153) & [0071]: drill a plurality of positioning holes.),
wherein a lay-up tool work station (Fig. 8, 230 & [0071]: a drill) cuts through the composite part (Fig. 7, 220) into a potted recess (Fig. 1, 63) of the lay-up tool to install the indexing feature (securing hole) into composite part (Fig. 7, 220) ([0077]).
Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacturing of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 
Regarding Claim 72, Englwall teaches a method for preparing a composite part (Fig. 7, 220) for assembly ([0037]: machining or tooling of the composite part … for simplified and precise mounting of hardware component.), the method comprising:
placing a preform (Fig. 7, 220) with a manufacturing excess (Fig. 7, 153) upon a lay-up tool (Fig. 1, 30) ([0044] & [0065]);
hardening the preform (Fig. 7, 220) into the composite part with a hardened manufacturing excess (Fig. 7, 153) while still upon the lay-up tool ([0041]: after the part is cured) ([0052]: the preimpregnated resin is cured); and
installing an indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) into the manufacturing excess (Fig. 7, 153) prior to demolding from the lay-up tool ([0068]: machining the sacrificial portion (153) & [0071]: drill a plurality of positioning holes.),
wherein: operating a lay-up tool work station (Fig. 8, 230 & [0071]: a drill) to install the indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) comprises installing multiple types of indexing features (Fig. 8, 152 & [0071]: a plurality of positioning holes), wherein different types of indexing features are utilized by different downstream work stations (a machined hardware interface (152) and a plurality of positioning holes [0071] are used to mount the hardware at downstream work stations ([0091]: mounting of hardware after the composite is removed from the lay-up tool).)
Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacturing of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 
Regarding Claim 74, Englwall teaches a method for processing a composite part (Fig. 7, 220), the method comprising:
receiving a lay-up tool (Fig. 1, 30) to which a composite part has been molded ([0044] & [0065]);
processing the composite part (Fig. 7, 220) based on indexing features (Fig. 1, 96, 98, 106) located on the lay-up tool (Fig. 1, 30) ([0053]-[0055]: indexing features on the lay-up tool determines the location of the lay-up tool with respect to the machine tool that processes the composite part.); and
indexing a lay-up tool work station to the lay-up tool indexing feature (Fig. 1, 96, 98, 106) at the lay-up tool (Fig. 1, 30) comprises inserting a complementary key (sine keys) of the lay-up tool into a corresponding keyway at the lay-up tool work station ([0054]).
Englwall does not explicitly teach inserting a complementary key of the mandrel work station into a corresponding keyway at the mandrel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inversely provide sine keys to the lay-up tool work station and a corresponding keyway to the lay-up tool since both approaches would provide the same resulting effect of accurately positioning the lay-up tool on the lay-up work station.
Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacturing of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 
Regarding Claim 78, Englwall teaches a method for processing a composite part (Fig. 7, 220), the method comprising:
receiving a lay-up tool (Fig. 1, 30) to which a composite part has been molded ([0044] & [0065]);
processing the composite part (Fig. 7, 220) based on indexing features located on the lay-up tool (Fig. 1, 96, 98, 106) ([0053]-[0055]: indexing features on the lay-up tool determines the location of the lay-up tool on the machine tool bed which process the composite part.); and
installing the indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) comprises installing the indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) in a manufacturing excess (Fig. 7, 153).
Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacturing of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 
Regarding Claim 79, Englwall teaches a method for processing a composite part (Fig. 7, 220), the method comprising:
receiving a lay-up tool (Fig. 1, 30) to which a composite part has been molded ([0044] & [0065]);
processing the composite part (Fig. 7, 220) based on indexing features located on the lay-up tool (Fig. 1, 96, 98, 106) ([0053]-[0055]: indexing features on the lay-up tool determines the location of the lay-up tool on the machine tool bed which process the composite part.); and
operating a lay-up tool work station (Fig. 8, 230 & [0071]: a drill) to install the indexing feature (Fig. 8, 152 & [0071]: a plurality of positioning holes) comprises installing multiple types of indexing features (Fig. 8, 152 & [0071]: a plurality of positioning holes), wherein different types of indexing features are utilized by different downstream work stations (a machined hardware interface (152) and a plurality of positioning holes [0071] are used to mount the hardware at downstream work stations ([0091]: mounting of hardware after the composite is removed from the lay-up tool).)
Although, Engwall does not explicitly teach a mandrel, Engwall teaches that composite parts can be housings for engines and other structure of aircraft in [0004].  Therefore, it would have been obvious to one of ordinary skill in the art to apply the method of Engwall for manufacturing of other aircraft structure such as a fuselage which typically uses a mandrel to form its shape in order to avoid high cost associated with manufacturing of composite parts as suggested in [0002]-[0006]. 

Allowable Subject Matter
Claim 68, 69, 71 and 75-76 are allowed.
Claim 77 would be allowed if the above 35 U.S.C. 112(b) rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergmann et al. (U.S. Patent Publication No. 2016/0167317).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        7/28/2022